Citation Nr: 0001716	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee that granted service connection for 
PTSD and assigned an initial 10 percent rating, subsequently 
increased to 30 percent from the date of claim.  


FINDING OF FACT

The veteran's PTSD results in no more than definite social 
and industrial impairment and no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (1996 and 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented well-grounded claims for increased 
evaluation for PTSD within the meaning of 38 U.S.C.A. 
§ 5701(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claims remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board finds 
that the facts relevant to the issue on appeal have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5701(a).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extra-scheduler evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the disabilities 
under consideration have caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
nocompensable evaluation), necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular scheduler standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-scheduler rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagel v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  

The rating criteria changed during the pendency of the claim.  
Where the regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; the veteran demonstrably unable 
to obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, with psychoneurotic symptoms of such severity that 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation required that impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms which 
resulted in a reduction of initiative, flexibility, 
efficiency and reliability levels so as to produce definite 
industrial impairment.  38 C.F.R. Part 4, Codes 9400-9411 
(1996) (effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....100 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..........30 

At the March 1997 VA examination the veteran reported 
recurrent and distressing recollections which he attempted to 
repress.  He stated that he was a workaholic to keep from 
dealing with his problems.  The veteran described avoidance 
of stimuli associated with the trauma of Vietnam and drinking 
to avoid depression.  

Objective findings revealed a cooperative and pleasant 
veteran.  He readily responded to questions providing needed 
information without hesitation.  The veteran maintained a 
ready flow of speech that showed sequential thought processes 
and above average intelligence with thought content which 
focused on his problems, his service in Vietnam and his 
current difficulties dealing with the symptoms of PTSD which 
he had attempted to repress and deny.  He was alert, oriented 
and showed above average memory for both recent and remote 
life history.  The veteran was vague in giving details about 
his service in Vietnam admitting that he did not like to talk 
about it.  

He showed a history of good judgment and insight except when 
it came to his drinking to control his symptoms.  His mood 
was appropriate to the interview, and he showed spontaneous 
appropriate affect.  He become tearful when discussing his 
daughter asking him to speak to her high school class; 
learning that he would speak to the whole high school; his 
strong feelings when she asked him why he did not talk about 
his service in Vietnam and about his reactions to it.  The 
veteran reported that's when he knew how hard it was on them, 
referring to his behavior since returning from Vietnam.  He 
admitted to past thoughts of suicide, but there were none at 
present.  

The diagnosis was chronic and severe PTSD.  Current 
psychosocial stressors included a frenetic life style of 
constant activity to keep him from thinking about his service 
in Vietnam, his separation from his family, and his 
increasing vulnerability to his symptoms, which he was just 
beginning to recognize.  His Global Assessment of Functioning 
(GAF) score was 50, indicating serious symptoms as shown by 
serious impairment in family relationships, use of employment 
and constant work which, while financially productive, is his 
sole coping mechanism for dealing with his symptoms of PTSD.  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 44-47 (4th Ed. 1994) 
(DSM-IV).  GAF scores are intended to be the clinician's 
judgment of the individual's overall level of functioning due 
to psychological factors, and are not to consider "physical 
(or environmental) limitations."  Id.

The examiner's initial impression of the veteran was of a 
high-functioning extremely successful and productive manager 
who, on careful examination, showed serious symptoms of PTSD.  
The veteran acknowledged that the PTSD had drastically 
effected his personal life and his relationships with his 
family because of his strong attempts to repress and deny 
them through constant working or through heavy drinking in 
the past.  The veteran has now come to recognize that he does 
indeed have problems related to his military service in 
Vietnam and is seeking help for this.  

Between March 1997 and July 1997 the veteran was seen in the 
Mental Health Clinic.  These reports indicate ongoing 
individual psychotherapy since the VA examination in March 
1997.  The reports show significant PTSD symptomatology.  

At the August 1997 RO hearing the veteran testified that 
obtaining employment had never been a problem for him but 
that the longest period that he had held a position was 
approximately two years.  His employment history provided 
showed eleven positions over an eighteen-year period covering 
a wide geographic area.  A witness testified that the veteran 
was distant, distracted, nervous and suffered from survivor 
guilt.  

According to the last psychiatric examination, the veteran 
exhibits "serious" PTSD symptoms.  These symptoms largely 
affect his social functioning.  With respect to his 
occupational functioning, he uses constant work as his sole 
coping mechanism for dealing with his symptoms of PTSD.  He 
is described as a high- functioning, extremely successful and 
productive manager.  He is not entitled to a higher rating 
under the old criteria because his employment has not been 
shown to be considerably or severely impaired by his PTSD.  
He is not entitled to a higher rating under the new criteria 
because PTSD does not cause occupational impairment with 
reduced reliability and productivity or difficulty in 
establishing and maintaining effective work relationships

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

